Concurring Opinion.
Myers, J.
— I concur in the majority conclusion that the petition for a rehearing should be denied.
Briefly stated, this was an action by appellant under §6 of the Railroad Commission Act as amended in 1913 (Acts' 19.13 p. 820, §5536 Burns 1914), against appellee to set aside an order made by appellee in a proceeding begun under §1, cl. L, Acts 1917 p. 118, in force March 1, 1917, before the Public Service Commission by the Chicago, Lake Shore and South Bend Railway Company against appellant. The act under which the present action was begun provides that: “In all actions in the courts of this state authorized-by this act, the rules of evidence shall be the same as in the trial of civil cases, as now provided by law, excepting as otherwise provided in this act.” The phrase “as otherwise provided in this act” has no application to the question here involved. The original proceedings, as well as the instant case, was brought and proceeded to final judgment in accordance with the Railroad Commission Act as amended and supplemented, and in force March 1, 1917. This, latter act has no provision requiring the Public Service Commission to file a certified transcript of the proceedings had before it in actions brought under amended §6 to suspend or set aside an order as is required by §69 of the Public Service Commission Act, *344where actions are commenced against the commission under §§78-86 of that act. Acts 1913 p. 167, §10052a . et seq. Bums 1914.
Appellee contends that the transcript furnished by the commission under the provisions of §69 of the Public Service Commission Act, supra,, and filed with the clerk of the Laporte Circuit Court, where this action was originally brought, as a matter of law made it a part of the evidence in this case, and as only part of it is in the record as appears from the bill of exceptions, it necessarily follows that all of the evidence is not in the record, and this court is for that reason precluded from passing upon any question requiring a consideration of the evidence. The transcript of the evidence included in the bill of exceptions before us concludes with the statement “and this was all the evidence given in said cause,” and the trial court certifies to the correctness of the bill. This bill imports absolute verity. It cannot be contradicted here except only by such contradiction as affirmatively appears from the bill itself. Citizens Street R. Co. v. Heath (1899), 154 Ind. 363, 55 N. E. 744; Hodgin v. Hodgin (1910), 175 Ind. 157, 93 N. E. 849; Baltimore, etc., R. Co. v. Kleespies (1906), 39 Ind. App. 151, 161, 76 N. E. 1015, 78 N. E. 252; Whisler v. Whisler (1903), 162 Ind. 136, 67 N. E. 984, 70 N. E. 152.
Appellee insists that the bill of exceptions containing the evidence affirmatively shows that a part of the evidence is omitted therefrom. Its contention is based upon the following statement in the record. “Mr. McCart (attorney for appellant) : We have here, your honor, the record before the Public Service Commission of Indiana, which was filed by the Attorney-General of Indiana, and I now offer it in evidence. The Court: Is there any objection? Mr. Meyer (attorney for appellee) : No objection. Mr. McCart: I offer in that *345record, pages 1 to 5 inclusive, which is a petition by the South Shore for this connecting track.” Other pages were designated and offered in evidence, and on conclusion of these offered pages they were read in evidence and ordered by the court that they be admitted in evidence.
It is not contended that the bill of exceptions does not contain all of the evidence offered and read in evidence from the transcript of the original case before the Public Service Commission as well as all testimony or other evidence introduced at the trial of this cause. The fact that other evidence was offered, but not introduced or ordered made a part of the evidence in the cause, does not make it a part of the evidence in the case. This not being an action commenced against the commission under the provisions of §§78-86 of the Public Service Commission Act approved March 4, 1913, nor was the order which is sought to be set aside made under any provision of that act, it follows that §69, supra, has no application, and appellee’s contention cannot be sustained, and the petition for a rehearing should be denied.
Note. — Reported in 121 N. E. 276, 123 N. E. 465, 466.